Order adjudging the plaintiff in contempt for claimed failure to make certain payments required to be made under a prior order reversed on the law, without costs, and the motion denied, without costs. The matter should not have been passed upon by the Special Term in view of it having been the subject of a similar motion made before Mr. Justice Hallinan, who had referred all or part of the matte'" to an official referee and which reference has not as yet been acted upon. The parties are remitted to that hearing before the official referee under the prior order of Mr. Justice Hallinan. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.